Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification is replete with the term ‘integral’ to describe the work and the clamp band.  However, this assembly is not ‘integral’ as integral means being formed of one part or unit.  Here there are two parts clamped together but separable, not integral.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,14  use the term ‘integral’ to describe the work and the clamp member.  However, this assembly is not ‘integral’ as integral means being formed of one part or unit.  Here there are two parts clamped together but separable, not integral.  
Also, the added language that the ‘storage portion substantially houses, in its entirety, the clamp member is unclear. This language is not found in the specification. What is the scope of ‘substantially houses?’  The terms ‘substantially’ and ‘entirety’ seem to contradict one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-3773821B in view of JP,2003-124167 and Mikuriya-2019/0160627.
JP-37738218 discloses a double disc grinding method and machine with a latching engagement between an outer ring member 5 (storage portion) and a carrier body 6 (clamp member depending how tightly the work fits into the carrier body), so that a circumferential shift between the two Is completely prohibited (via 61a-d and 51a-d), further comprising: a pair of grinding disc wheels (1,2) opposed to each other, with a distance therebetween in a first direction, to rotate for grinding a work 7; a clamp/carrier member (carrier body 6) having a non-circular outer circumferential portion (Fig 7) and adapted to clamp to an outer circumferential surface of the work, a storage portion (ring member 5) having a non-circular inner circumferential portion engageable with the outer circumferential portion of the clamp member (Fig 7), adapted to house the entire clamp member attached to the work, and to move in the first direction (Fig 1 shows storage ring 5 housing the clamp/carrier body 6;
a rotation drive section 18/24 which adapted to rotate the storage portion (ring member 5) and clamp 6; and a grinding wheel feeding section 17/75 configured to feed at least one of the grinding wheels 2 onto the work for sandwiching the work with the pair of grinding wheels 1,2 and for grinding two main 
Regarding claims 1 and 14, the carrier/clamping member 6 has a rectangular shaped inner surface to accommodate a rectangular shaped workpiece thus, does not have an arcuate inner surface for clamping an arcuate or round workpiece.  However, JP ‘167 teaches a double-side grinder for double side grinding a wafer W with a clamping member 16 that clamps an arcuate workpiece W (See Figs 7,9 and page 2 of J-Plat-Pat English Translation) wherein the clamp 16 has arcuate clamping arms 16a,b,c (claims 7,8) pivotally connected via 17 and having an elastic member 30/40 (toggle/screw) to clamp arms 16a,c,b ‘arcuately’ around the round wafer, wherein (claim 9) the inside of the arms have a frictional contact support inserts 10a-c, wherein toggle 30/40 is adjustable to adjust the gap between the work and inserts 10a-c/arms 16 [0052, 0055] which would adjust clamping force. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to form the clamp member of JP- 218 with arcuate clamping arms having support inserts and connected by elastic closing member/toggle/screw 30/40, as taught by JP-167, in order to efficiently and precisely secure/clamp (depending on toggle/screw adjustment) a round work within storage portion for rotation, having a toggle/screw to easily release or clamp the arms around work by adjusting the gap interval allowing easy mounting and dismounting of wafer, and wherein the inserts securely support the wafer without damage. The shape of the work would dictate the shape of the clamping member surfaces, and thus clamping a well-known round wafer, as taught by JP-167 would dictate using arcuate clamping member as taught by JP-167.
In regard to claims 1 and 14 now claiming the storage portion and clamp have a thickness less than thickness of the work, the work is not part of the invention and therefore to define the invention 
Regarding claim 4, JP’218 shows tabs/recesses as fitting clamp member 6 and storage portion 5 together. Any shape of outer surface of clamp member 6 and complimentary shape of inner surface of storage portion 5, such as being rectangular to fit the two members together, would be a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.
Regarding claims 10-13, it would have been obvious to one of ordinary skill in the art at time invention was made to use the various claimed material for the arms, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 3-24-21 have been fully considered but they are not persuasive

On page 12, Applicant argues that JP-821 does not teach a clamping member.  However, the carrier body 6 holds the workpiece 7 within a double side grinder and the size of the workpiece within the hole would dictate the fit between the work and hole and therefore can be considered a clamp if tightly fitted. In addition, JP’167 is used to teach adjustable clamping arms 16 to be used in place of static carrier 6 of JP 821.  Therefore, Applicant is not arguing the entirety of the 103 rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 12-13 Applicant argues that there is a gap between the supports 10a-c and wafer.  However, although some embodiments may desire a small gap between inserts/arms and wafer, [0052, 0055] teach that toggle/screw 30/40 can be adjusted to adjust for the gap interval and therefore the arms with inserts can be tightened to clamp the workpiece.
On page 14 Applicant argues that the Japan references cannot be combined because one shows a thickness of storage/clamp less than wafer and the other shows clamp thicker than wafer.  However, the thickness limitation is resolved and taught by Mikuriya, so again this argument is moot since the rejection, as a whole, is not addressed.  Applicant further argues Mikuriya does not teach a clamp and that 10b cannot be a storage portion and does not house the carrier/clamp 10 because size of peripheral teeth.  However, this argument is not persuasive since the ‘size of teeth’ is not claimed or relied upon in the rejection.  Outer ring portion 10b (Fig 2) surrounds the entire carrier/clamp 10 which holds/clamps workpiece (depending on size of work relative to hole size) and therefore, as broadly claimed, ring 10b is a ‘storage portion’ that surrounds the carrier/clamp 10.  The carrier 10 and outer ring/storage 10b have a thickness less than wafer as shown in Fig 1 and therefore one of ordinary skill in the art would be motivated to modify the combination of JP’821 and JP’167 to have a clamp/storage assembly of less thickness than wafer.
Reagrding the limitation that the storage portion surrounds the entirety of the clamp, JP’821 discloses this as shown in Figs 1,3,4 and Mikuriya shows it at Fig 2. Therefore, a POSITA would be motivated by Mikuriya to form the clamp/storage portion of JP821 in view of JP 167 to have less thickness than wafer. Paragraph [0038] relies on the description of the thickness of the carrier/ring with respect to the wafer thickness.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
April 20, 2021
/EILEEN P MORGAN/             Primary Examiner, Art Unit 3723